Citation Nr: 1316383	
Decision Date: 05/20/13    Archive Date: 05/29/13

DOCKET NO.  09-07 369	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to an initial compensable disability rating for erectile dysfunction. 

2.  Entitlement to an initial compensable disability rating for hemorrhoids. 

3.  Entitlement to an initial compensable disability rating for bilateral tinea pedis. 

4.  Entitlement to an initial compensable disability rating for residuals of a fractured nose.  

5.  Entitlement to an initial disability rating in excess of 10 percent for hypertension.

6.  Entitlement to an initial disability rating in excess of 10 percent for right knee strain. 

7.  Entitlement to an initial disability rating in excess of 10 percent for left knee strain.

8.  Entitlement to an initial disability rating in excess of 10 percent degenerative spondylosis of the lumbosacral spine.

9.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

K. R. Fletcher, Counsel


INTRODUCTION

The Veteran served on active duty from October 1979 to October 2005.

These matters are before the Board of Veterans' Appeals (Board) on appeal from a July 2006 rating decision issued by the Department of Veterans Affairs (VA) regional office (RO) in Atlanta, Georgia.  During the current appeal, and specifically in September 2012, a hearing was held before the undersigned Veterans Law Judge; a transcript of this hearing is of record.  

The Veteran's VA claims file includes both a physical folder as well as a Virtual VA (VVA) electronic claims file.  The documents in the Veteran's VVA file are either duplicative of the evidence contained in his physical VA claims file or are irrelevant to the issues on appeal.  In any event, with regard to the issues herein remanded, any future consideration of those claims remaining on appeal should take into consideration the existence of this electronic record.  

The issue of entitlement to an initial compensable disability rating for erectile dysfunction is addressed in this decision.  The remaining issues on appeal (as are listed on the preceding title page) are addressed in the REMAND that follows the order section of this decision. 


FINDING OF FACT

Throughout the period of the appeal, the Veteran's service-connected erectile dysfunction has not been manifested by penile deformity.


CONCLUSION OF LAW

The criteria for an initial compensable rating for erectile dysfunction have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.7, 4.31, 4.115b, Diagnostic Code 7522 (2012).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  The Veteran's Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2012), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2012), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  As part of the notice, VA is specifically to inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.  

The United States Court of Appeals for Veterans Claims (Court) has also held that the plain language of 38 U.S.C.A. § 5103(a) requires that notice to a claimant pursuant to the VCAA be provided "at the time" that, or "immediately after," VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).  The Court further held that VA failed to demonstrate that "lack of such a pre-AOJ-decision notice was not prejudicial to the appellant, see 38 U.S.C. § 7261(b)(2) (as amended by the Veterans Benefits Act of 2002, Pub. L. No. 107-330, § 401, 116 Stat. 2820, 2832 ) (providing that '[i]n making the determinations under [section 7261(a)], the Court shall...take due account of the rule of prejudicial error')."  The timing requirement enunciated in Pelegrini applies equally to the initial-disability-rating and effective-date elements of a service-connection claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

In any event, however, the appeal of the claim for a compensable evaluation for the service-connected erectile dysfunction arises from the initial rating assigned with award of service connection.  The statutory scheme contemplates that, once a decision awarding service connection, a disability rating, and an effective date has been made, statutory notice has served its purpose, and its application is no longer required because the claim has already been substantiated.  Dingess/Hartman, 19 Vet. App. 473, 490-91 (2006).  Here, the Veteran is exercising his right to appeal the rating assigned.  A January 2009 statement of the case (SOC) properly provided the Veteran with notice of the criteria for rating erectile dysfunction, and further notice on the downstream issue of an initial increased rating, including of what the evidence showed, and why the current rating was assigned.  The Veteran has had opportunity to respond.  He is not prejudiced by this process.  Notably, he does not allege that notice in this case was less than adequate or that he has been prejudiced by any notice deficiency. 

Regarding VA's duty to assist, all appropriate development to obtain the Veteran's service treatment records (STRs) and pertinent medical records (including VA and private) has been completed.  The Veteran has not identified any pertinent, outstanding records that could be obtained to substantiate his claim.  The Board is also unaware of any such records.  Moreover, the Veteran has been afforded appropriate and adequate VA examinations, as is discussed below.  Therefore, the Board concludes that VA has complied with its duty to assist the Veteran.   

II.  Analysis 

Disability ratings are determined by applying the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity. Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  The basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  38 C.F.R. § 4.10. 

Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7. 

A veteran's entire history is reviewed when making disability evaluations.  See generally 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Where, as here, the question for consideration is the propriety of the initial evaluation assigned, consideration of the medical evidence since the effective date of the award of service connection and consideration of the appropriateness of a staged rating are required.  Fenderson v. West, 12 Vet. App. 119, 126 (1999). 

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54. 

The Board has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (holding that VA must review the entire record, but does not have to discuss each piece of evidence).  Hence, the Board will summarize the relevant evidence where appropriate and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claim.  

In the appealed July 2006 rating decision, service connection for erectile dysfunction was granted.  A noncompensable rating was assigned pursuant to 38 C.F.R. § 4.155b, Diagnostic Code 7522, effective from November 1, 2005.

Erectile dysfunction is not explicitly listed in the rating schedule.  The most closely aligned criteria for the disability is found in Diagnostic Code 7522, which states that deformity of the penis with loss of erectile power is rated 20 percent disabling, and the adjudicator is to review for entitlement to special monthly compensation under 38 C.F.R. § 3.350.  See 38 C.F.R. § 4.115b, Diagnostic Code 7522.  

In every instance where the schedule does not provide a zero percent rating for a diagnostic code, a zero percent rating shall be assigned when the requirements for a compensable rating are not met.  See 38 C.F.R. § 4.31. 

Here, the Veteran essentially contends that his erectile dysfunction and the resulting sexual difficulties are likely due to his hypertension medication and warrant a compensable rating.  See March 2009 statement and September 2012 hearing transcript.  In this regard, the Board notes that the Veteran is currently in receipt of special monthly compensation under 38 U.S.C.A. § 1114(k) due to loss of use of a creative organ specifically to compensate him for his erectile dysfunction.  See July 2006 rating decision.

The Veteran's STRs include a September 1979 enlistment examination report, which shows that evaluation of his genitourinary system was clinically normal.  The Veteran was seen in August 2005, just prior to separation, with complaints of impotency problems.  On examination, the Veteran was noted to have normal external male genitals.  Viagra was prescribed on a trial basis.

Following service, a March 2006 VA examination report notes the Veteran's complaints of being unable to gain or maintain an erection.  Genital examination revealed no masses, testicular atrophy, discharge, or drainage.  The examiner did not note any penile deformity.

A November 2009 VA genitourinary examination report is silent as to any penile deformity.  The examiner noted that the Veteran was taking medication for erectile dysfunction.  On examination, genitalia (and specifically the penis) were noted to be "normal."  

At the September 2012 hearing the Veteran essentially testified that penile deformity was noted in service.  As previously noted herein, the key factor in establishing entitlement to a compensable evaluation for erectile dysfunction is to show a penile deformity in addition to loss of erectile power.  38 C.F.R. § 4.115b, Diagnostic Code 7522.  Here, the medical evidence in the file simply does not indicate any deformity so as to entitle the Veteran to a compensable rating for his service-connected erectile dysfunction.  Although the Veteran stated that such deformity was noted in service, STRs show normal genitalia.  Moreover, subsequent VA examinations show normal genitalia.  Thus, the preponderance of the evidence is against the Veteran's claim for an initial compensable rating for erectile dysfunction.  As such, the "benefit-of-the-doubt" rule is inapplicable, and his claim must be denied.  Gilbert, supra. 
The Board has also considered whether the record raises the matter of an extraschedular rating under 38 C.F.R. § 3.321(b)(1).  Here, the rating criteria reasonably describe the Veteran's disability level and symptomatology.  The rating criteria provide a higher rating.  However, the competent medical evidence does not reflect that the disability at issue is manifested by penile deformity so as to warrant such a higher rating.  Moreover, the competent evidence does not show that erectile dysfunction causes marked interference with employment, requires frequent hospitalizations, or otherwise produces impairment unrecognized by the Schedule.  Thus, the Veteran's disability picture is contemplated by the rating schedule, and the assigned schedular evaluation is, therefore, adequate.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  Thus, referral for extraschedular consideration is not warranted.


ORDER

Entitlement to an initial compensable disability rating for erectile dysfunction is denied.  

REMAND

Initial Ratings Claims

Subsequent to the issuance of the most recent (March 2010) Supplemental Statement of the Case (SSOC) pertaining to the hypertension and knee claims, additional evidence including records of private treatment for hypertension and bilateral knee disabilities was associated with the claims file in May 2010.  This pertinent evidence was not reviewed by the RO in conjunction with those issues on appeal, and RO consideration of the additional evidence was not waived by the Veteran.  Accordingly, the agency of original jurisdiction (AOJ) must be given the opportunity to review this evidence before the Board can enter a decision.  See 38 C.F.R. § 20.1304(c) (2012). 

Moreover, the most recent VA examinations to determine the degree of severity of the Veteran's service-connected hemorrhoids, bilateral tinea pedis, residuals of a fractured nose, hypertension, bilateral knee strain and degenerative spondylosis of the lumbosacral spine were performed in November 2009.  Thereafter, during the September 2012 hearing, the Veteran essentially stated that these disabilities had gotten worse.  When a veteran claims that his condition is worse than when originally rated, and when the available evidence is too old for an evaluation of the claimant's current condition, VA's duty to assist includes providing him with a new examination.  Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992).  Accordingly, the Veteran should be scheduled for examinations to determine the current severity of his hemorrhoids, bilateral tinea pedis, residuals of a fractured nose, hypertension, bilateral knee strain and degenerative spondylosis of the lumbosacral spine.  [Moreover, and prior to the examination, the AOJ should obtain and associate with the claim file all outstanding treatment records pertinent to these issues.]  

TDIU

The Board finds that a TDIU claim is implicitly raised by the record.  Because there is insufficient evidence to adjudicate the claim, however, this issue must be remanded for additional development.  Comer v. Peake, 552 F.3d 1362, 1367 (Fed. Cir. 2009) (holding that TDIU is implicitly raised whenever a veteran, who presents cogent evidence of unemployability, seeks to obtain a higher disability rating). 

A TDIU rating may be assigned where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more, or as a result of two or more disabilities, provided at least one disability is ratable at 40 percent or more and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  38 C.F.R. §§ 3.340, 3.34l, 4.16(a).  In exceptional circumstances, where the veteran does not meet the aforementioned percentage requirements, a total rating may nonetheless be assigned upon a showing that the individual is unable to obtain or retain substantially gainful employment.  Under such circumstances, the rating should submit the matter to the Director, Compensation and Pension Service.  38 C.F.R. § 4.16(b). 

Here, while the Veteran has not expressly claimed entitlement to TDIU, statements made in the course of VA examinations and at the September 2012 hearing indicate that his several service-connected disabilities are negatively affecting his employability. 

As stated by the Court in Friscia v. Brown, 7 Vet. App. 294, 297 (1994), the Board may not reject a claim for a TDIU without producing evidence, as distinguished from mere conjecture, that the veteran can perform work that would produce sufficient income to be other than marginal.  Therefore, because the Board cannot adequately determine from the existing record how the Veteran's service-connected disabilities collectively affect his employability, the Board finds that additional development, to include obtaining additional records and affording the Veteran appropriate VA examinations to determine whether he is unable to secure or maintain substantially gainful employment as a result of his service-connected disabilities, is required. 

Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran with a letter satisfying VA's duties under the VCAA to notify him in substantiating the issue of entitlement to a TDIU.  Afford the Veteran an appropriate period in which to respond to that correspondence.  

2.  With the Veteran's assistance, obtain any outstanding pertinent VA or private treatment records.  All such available records should be associated with the claims folder.  

3.  After completing the above development, arrange for the Veteran to be scheduled for VA examinations by examiners with the sufficient expertise to ascertain the current severity and manifestations of his service-connected hemorrhoids, bilateral tinea pedis, residuals of a fractured nose, hypertension, bilateral knee strain, and degenerative spondylosis of the lumbosacral spine.  The claims file must be made available to, and reviewed by, the examiners, and any indicated studies should be performed.  

All pertinent pathology associated with these service-connected disabilities should be annotated in the examination reports.  In addition, the examiners should:  

a.  determine the current nature and severity of the service-connected hemorrhoids, to include whether they are: mild or moderate; large or thrombotic, irreducible with excessive redundant tissue, evidencing frequent recurrence; or manifested by persistent bleeding and with secondary anemia or with fissures.

b.  with respect to the service-connected bilateral tinea pedis, indicate whether there is clinical evidence of exfoliation, exudation, itching, lesions, disfigurement, ulceration, crusting and systemic or nervous manifestations. 

c.  with respect to the service-connected residuals of fractured nose, opine as to whether there is 50-percent obstruction of the nasal passage on both sides, or complete obstruction of the nasal passage on one side, due to residuals of a nasal fracture.

d.  with respect to the service-connected hypertension, note in the examination report the Veteran's blood pressure reading(s) and discuss whether medication is necessary for control of the Veteran's hypertension.  If medication is required, the examiner should note the specific type of medicine as well as the dosage of such medication. 

e.  with respect to the service-connected bilateral knee strain, discuss any limitation of motion or instability of these joints.  The examiner should also opine as to whether the Veteran's right and left knee pain significantly limits his functional ability during flare-ups or with extended use and as to whether the knees exhibit weakened movement, excess fatigability, or incoordination which could be attributed to the service-connected disability. 

f.  with respect to the service-connected degenerative spondylosis of the lumbosacral spine, discuss:

	(1) any limitation of motion or instability.

      (2) opine as to whether the Veteran's lumbosacral spine pain significantly limits functional ability during flare-ups or with extended use and as to whether the lumbosacral spine exhibits weakened movement, excess fatigability, or incoordination which could be attributed to the service-connected disability.  
      
      (3) discuss the severity of any radiculopathy or neuropathy found to be present in the lower extremities and indicate whether the degree of impairment is best characterized as mild, moderate, moderately severe, or severe.  
      
      (4) describe any additional neurological manifestations and symptomatology and offer an opinion as to whether the Veteran has any separately ratable neurological disability (in addition to orthopedic disability) as a manifestation of the service-connected degenerative spondylosis of the lumbosacral spine.  
      
      (5)  comment on the existence and frequency of any of the Veteran's incapacitating episodes (i.e., a period of acute signs and symptoms due to intervertebral disc syndrome (IDS) that requires bed rest prescribed by a physician and treatment by a physician) in the last 12-month period.

Each examiner must also elicit from the Veteran and the record, his (the Veteran's) full work and educational history.  Based on a review of the case, the examiners must opine as to whether, without regard to the Veteran's age or the impact of any nonservice-connected disabilities, it is at least as likely as not that his service-connected disabilities, either alone or in concert, render him unable to secure or follow a substantially gainful occupation.  

A complete rationale for any opinion expressed and conclusion reached should be set forth in a legible report. 

4.  The Veteran must be given adequate notice of the date and place of any requested examination.  A copy of all notifications, including the address where the notice was sent, must be associated with the claims file if the Veteran fails to report for the examination.  The Veteran is to be advised that failure to report for a scheduled VA examination without good cause may have adverse effects on his claims.

5.  Then, readjudicate the remaining initial rating issues and the claim for TDIU based on a de novo review of the record.  If the benefits sought on appeal are not granted to the Veteran's satisfaction, the Veteran and his representative should be furnished a supplemental statement of the case and provided an appropriate opportunity to respond before the case is returned to the Board for further appellate action.

By this remand the Board intimates no opinion as to any final outcome warranted.

The Veteran need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999). 

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012). 



______________________________________________
THERESA M. CATINO
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


